Per Curiam :
The question whether the defendant had agreed to accept meh title as Slonecker had to the lot in question, or whether he was to have a marketable title, was fairly submitted to the jury. Under the evidence the court could not have instructed the jury that the title to the Pennsville house was not material to the issue. The defendant testified: “I bought it from Robert Freed and was to pay him $1,100; that was the agreement; they went on and wrote the article, and I asked Slonecker about the title to that property; he said it was good; I told him I heard it was in dispute; he said it had been but it was settled now; I told him that if there was any trouble about it, that I didn’t want to have anything to do with it, but if he would make me a good title and give me a good warranty deed I would take the property.”
The defendant was dealing directly with the plaintiff, and the fact that the title was to come through Slonecker is not material. He asserts that he was to get a good title; there was evidence properly admitted to impeach it, and the court submitted it to the jury under adequate instructions.
Judgment affirmed.